DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinmori (JP H09283535).
Regarding Claim 1, in Figs. 5-10 Kinmori discloses a method, comprising: providing a device structure including a plurality of trenches 14; forming a mask 28/30 over the device structure including within each of the plurality of trenches (layer 30 is in plurality of trenches for example in Fig. 6) and over a top surface of the device structure (Fig. 6); removing the mask from within each of the plurality of trenches (Fig. 9), wherein the mask remains along the top surface of the device structure (Fig. 9); and implanting the device structure to form a treated layer 21 along a bottom of each of the plurality of trenches (Fig. 9) .  
Regarding Claim 2, forming a gate oxide layer 30 along a sidewall of each of the plurality of trenches and along the bottom of each of the plurality of trenches 21, wherein a thickness of the gate oxide layer along the bottom of each of the plurality of trenches is greater than a thickness of the gate oxide layer along the sidewall of each of the plurality of trenches (see Fig. 10, where 30C is thicker than 30B and 30A).  
Regarding Claim 3, thermally oxidizing the device structure to form the gate oxide layer 30C from the treated layer 21 along the bottom of each of the plurality of trenches.  
Regarding Claim 4, forming a gate material 32 over the gate oxide layer 30c within each of the plurality of trenches 14 (see Fig. 10)
Regarding Claim 5, forming the treated layer 21 comprises one of: amorphizing a bottom surface of each of the plurality of trenches, and implanting the bottom surface of each of the plurality of trenches to a desired dopant concentration.  
Regarding Claim 6, implanting the device structure to form the treated layer 21 comprises performing a cryogenic ion implant or a room temperature ion implant.  
Regarding Claim 7, in Figs 20 and 21, providing the device structure comprises: providing an epitaxial layer 101 over a substrate 105; providing a well (102, pwell) within the epitaxial layer 101; and providing a source region 103 (n+) over the well, wherein the plurality of trenches 14 are formed through the epitaxial layer 102 , the well, and the source region 103.  
Regarding Claim 8, removing the mask 28/30 comprises performing a vertical ion etch to the mask within the plurality of trenches.  
Regarding Claim 9, removing the mask 28/30 from the top surface of the device structure after the treated layer 21 is formed (see Figs. 10, 20 and 21).  
Regarding Claim 10, in Figs. 5-10 and 21, Kinmori discloses a method of forming a MOSFET, comprising: providing a device structure including a well 102 formed in an epitaxial layer 101 forming a plurality of trenches 14 through the well 102 and the epitaxial layer 101; forming a mask 28/30 over the device structure including within each of the plurality of trenches 14 and over a top surface of the device structure; removing the mask 28/30 from within each of the plurality of trenches 14, wherein the mask remains along the top surface of the device structure (Fig. 9); and implanting the device structure to form a treated layer 21 along a bottom of each of the plurality of trenches 14 (Fig. 9).  
Regarding Claim 11, forming a gate oxide layer 30 along a sidewall of each of the plurality of trenches and along the bottom of each of the plurality of trenches, wherein a thickness of the gate oxide layer along the bottom of each of the plurality of trenches is greater than a thickness of the gate oxide layer along the sidewall of each of the plurality of trenches (see Fig.10 where portion 30C is thicker than portions 30B and 30A).  
Regarding Claim 12, thermally oxidizing the device structure to form the gate oxide layer 30 from the treated layer 21 along the bottom surface of each of the plurality of trenches (see portion 30C in Fig. 10).  
Regarding Claim 13, forming a gate material 32 over the gate oxide layer 30B within each of the plurality of trenches 14 (Fig. 6).  
Regarding Claim 14, forming the treated layer 21 comprises one of: amorphizing a bottom surface of each of the plurality of trenches 14, and implanting the bottom surface of each of the plurality of trenches to a desired dopant concentration.  
Regarding Claim 15, implanting the device structure to form the treated layer 21 comprises performing a cryogenic ion implant or a room temperature ion implant.  
Regarding Claim 16, providing a source region 103 over the well 102, wherein the plurality of trenches 14 are formed through the source region 103 (see Fig. 21).  
Regarding Claim 17, removing the mask 28/30 from the top surface of the device structure after the treated layer is formed (see Figs. 10 and 21).  
Regarding Claim 18, in Figs. 5-10 and 21, Kinmori discloses a method of forming a MOSFET trench-bottom oxide, comprising: providing a device structure including a well formed (pwell element 102 in Fig. 21) in an epitaxial layer (element 101 in Fig. 21); forming a plurality of trenches 14 through the well 102 and the epitaxial layer 101; forming a hardmask 28/30 over the device structure including within each of the plurality of trenches 14 and over a top surface of the device structure; removing the hardmask from within each of the plurality of trenches (see Figs. 10 and 21), wherein the hardmask remains along the top surface of the device structure (see Fig. 9) implanting the device structure to form a treated layer along a bottom of each of the plurality of trenches (Fig. 9); and forming a gate oxide layer 30A/30B along a sidewall of each of the plurality of trenches and along the bottom of each of the plurality of trenches (element 30C), wherein a thickness of the gate oxide layer 30C along the bottom of each of the plurality of trenches is greater than a thickness of the gate oxide layer along the sidewall of each of the plurality of trenches (30B and 30A).  
Regarding Claim 19, removing the hardmask from the top surface of the device structure prior to forming the gate oxide layer (see Fig. 6).  
Regarding Claim 20, thermally oxidizing the device structure to form the gate oxide layer 30C from the treated layer 21 along the bottom of each of the plurality of trenches 14

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        12/5/2022